STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                     NO.      2022     KW    0129

VERSUS


DELVIN       JONES                                                                              APRIL        22,       2022




In    Re:             Delvin        Jones,     applying                    for     supervisory               writs,          22nd
                      Judicial          District Court,                    Parish       of   Washington,               No.     20-
                      CR1- 146025.




BEFORE:               WHIPPLE,         C. J.,      PENZATO AND                HESTER,        JJ.


        WRIT          DENIED       ON       THE    SHOWING            MADE.        Relator         failed        to    include
a    copy        of    the    district             court'         s    ruling      on     the      motion         to    quash,

the    bill           of     information,                   all       pertinent         minute          entries         and/    or

transcripts,                and any other portions                           of the district                 court      record
that        might       support             the    claims             raised       in   the        writ      application.

Supplementation                   of     this       writ          application           and/ or         an       application

for     rehearing             will          not        be    considered.                  See      Uniform         Rules        of

Louisiana             Courts        of       Appeal,          Rules          2- 18. 7 &         4- 9.       In    the        event

relator          elects        to       file       a    new       application             with        this       court,        the

application                must        be    filed           on       or    before        June        20,    2022.            Any
future        filing         on     this          issue       should          include        the        entire        contents

of    this        application,               the       missing             items    noted        above,          and    a     copy
of    this       ruling.

                                                                  VGW

                                                                  AHP
                                                                  CHH




COURT       OF    APPEAL,          FIRST          CIRCUIT




            DEPUTY         CLERK    OF      COURT
                      FOR    THE    COURT